ACCEPTED
                                                                03-15-00238-CR
                                                                        8017102
                                                     THIRD COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                          11/30/2015 3:34:54 PM
                                                              JEFFREY D. KYLE
                                                                         CLERK
 COURT OF APPEALS NUMBER 03-15-00238-CR

     (District Court Number 71,326)       FILED IN
               **********          3rd COURT OF APPEALS
                                        AUSTIN, TEXAS
      IN THE COURT OF APPEALS FOR
                                      11/30/2015 3:34:54 PM
                                         JEFFREY D. KYLE
           THE STATE OF TEXAS                  Clerk

   (Third Supreme Judicial District)
              **********
         TRACY LARANCE GORDON

                 Appellant

                    vs.

           THE STATE OF TEXAS

                **********
Appealed from the 264th Judicial District

      Court of Bell County, Texas
               **********
     APPELLANT'S MOTION TO WITHDRAW
               AND BRIEF
               **********




                          Respectfully Submitted,




                          TROY C. HURLEY
                          Attorney for Appellant
                          P.O. Box 767
                          312 East Central Avenue
                          Belton, Texas 76513
                          (254) 939-9341
                          SBA No. 1031200
                    LIST OF PARTIES

TRACY LARANCE GORDON, Appellant
TDCJ No. 01990081
Poluncky Unit
3872 FM 350 South
Livingston, Texas 77351



MICHAEL F. WHITE, Attorney at Trial
100 Kasberg Drive, Suite A
Temple, Texas 76502


TROY C. HURLEY, Attorney on Appeal
P.O. Box 767
Belton, Texas 76513



BOB D. ODOM, Attorney for State
P.O. Box 540
Belton, Texas 76513




                          -i-
                   TABLE OF CONTENTS

ITEMS                                                 PAGES

LIST OF PARTIES....................................    i

INDEX OF AUTHORITIES...............................    iii

PRELIMINARY STATEMENT..............................     1

FRIVOLOUS APPEAL STATEMENT.........................     4

CONCLUSION.........................................     9

CERTIFICATE OF SERVICE UPON STATE..................     10

CERTIFICATE OF SERVICE UPON APPELLANT..............     11

CERTIFICATE OF COMPLIANCE..........................    12

LETTER OF TRANSMITTAL TO APPELLANT.................     13

APPELLANT’S MOTION FOR PRO SE ACCESS TO THE
APPELLATE RECORD...................................    14

CERTIFICATE OF COUNSEL.............................    17




                         -ii-
                 INDEX OF AUTHORITIES

CASES                                                  PAGES

Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493,
                    87 S. Ct. 1396 (1967)...........      4

Currie v. State, 516 S.W. 2d 684(Tx.Cr.App. 1974)..     4

High v. State, 573 S.W.2d 807 (Tx.Cr.App. 1978)...     4

Killingsworth v. State, 654 S.W.2d 724 (Tx.App. 14
                     Dist. 1983, pet. ref.)........     6

Morales v. State, 587 S.W.2d 418 (Tx.Cr.App. 1979).     6

Ring v. State, 450 S.W.2d 85 (Tx.Cr.App. 1970).....     6

Thomas v. State, 562 S.W.2d 240 (Tx.Cr.App. 1978)..     6

Tupper v. State, 506 S.W.2d 858 (Tx.Cr.App. 1974)..     7

Whitten v. State, 587 S.W.2d 156 (Tx.Cr.App. 1979)     6

Ybarra v. State, 960 S.W.2d 742 (Tx.App. 6
                               Dist. 1997).........      7


OTHER

Vernon’s Annotated Code of Criminal Procedure
    Article 26.13….................................4, 7
    Article 26.13(a)(2) and (3)….................... 5
    Article 26.13(a)(4)…............................ 6
    Article 26.13(b)…............................... 6
    Article 26.13(c)…............................... 7
                         -iii-
Vernon's Texas Code Annotated

 V.T.C.A., Health and Safety Code, Section 481.115..2, 5



 V.T.C.A., Penal Code, Section 12.35............... 5




                         -iv-
                  No. 03-15-00238-CR

            (District Court Number 71.326)

TRACY LARANCE GORDON º   IN THE THIRD COURT OF APPEALS
   Appellant         º
                     º
VS.                  º   THIRD SUPREME JUDICIAL
                     º
THE STATE OF TEXAS   º   DISTRICT, AUSTIN, TEXAS


            APPELLANT'S MOTION TO WITHDRAW
                      AND BRIEF

TO THE HONORABLE JUDGES OF THE TEXAS COURT OF APPEALS:

    COMES NOW the undersigned Court Appointed Attorney

for the Appellant on appeal only and respectfully moves

the Court to allow him to withdraw as counsel herein

for the reason that he has carefully examined the

record herein and the law applicable to Appellant's

case and is unable to find any supportable grounds for

appeal and has concluded that the appeal of this cause

is wholly frivolous and in support hereof respectfully

shows the Court as follows:

                 PRELIMINARY STATEMENT
    Appellant, Tracy Larance Gordan, was charged with
the felony offense of Possession of a Controlled
Substance, to-wit: Cocaine Less Than One Ounce as
                          -1-
prohibited in V.T.C.A., Health and Safety Code, Section
481.115.    He waived a jury (CR-I-31 through 32; RR-V-78)
and entered a plea of guilty to the indictment (RR-V-78)
before the 264th District Court of Bell County, Texas,
Judge Martha Jane Trudo presiding, on February 3, 2015.
There was no plea bargain with the State of Texas that
the defendant receive an agreed sentence, only an
agreement that the sentences of this case and two (2)
others would all run concurrently (CR-I-33: RR-V-79).
The trial judge accepted the plea bargain (RR-VI-42).)
    The punishment phase of the trial was held before
the 264th District Court of Bell County, Texas, Judge
Martha Jane Trudo presiding, on March 19, 2015.
    Appellant was found guilty (CR-I-42 through 44; RR-
VI-40) and his punishment was set by the Trial Court at
two (2) years in the Texas Department of Criminal
Justice, State Jail Division, and no fine (CR-I-42
through 44; RR-VI-40).    Appellant filed a timely Notice
of Appeal (CR-I-45).
    References to the record in the brief are based on
the following chart:
    Clerk's Record--CR-I
    Reporter's Record:
           RR-II—Habeas Corpus Hearing held on May 3, 2013.
           RR-III—Pretrial Hearing held on January 8, 2015.
           RR-IV—Pretrial Hearing held on January 12, 2015.
                             -2-
RR-V-Sentence Hearing held on February 3, 2015.
RR-VI-Sentence Hearing held on March 19, 2015.
RR-VII-Exhibit Volume




                 -3-
              FRIVOLOUS APPEAL STATEMENT
    The undersigned Counsel, appointed to represent
Appellant on appeal, after having fully examined the
record herein, is of the opinion that said appeal is
wholly frivolous and without merit and that no arguable
points on appeal nor authorities to support such points
are to be found in the record. Counsel, however,
respectfully offers the following evaluation of the
record as required in Anders v. California, 386 U.S.
738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967); High v.
State, 573 S.W.2d 807 (Tx.Cr.App. 1978); Currie v.
State, 516 S.W. 2d 684(Tx.Cr.App. 1974).
    The judgment of conviction herein was based upon
Appellant's plea of guilty (RR-V-78), Appellant having
waived a jury both orally before the Trial Court (RR-V-
78) and in writing (CR-I-31 through 32). The State and
the Court both joined in that jury waiver.   The
acceptance of Appellant's plea by the Trial Court was
thus governed by Article 26.13, V.A.C.C.P.   That
article requires the Court to admonish the accused as
to certain specific matters prior to accepting his plea
of guilty.
    First, the Court must advise the defendant as to
the range of punishment for the particular offense. In
this case the Trial Court advised Appellant that the
range of punishment for the offense of Possession of a
                          -4-
Controlled Substance, to-wit: Cocaine Less Than One
Ounce is not less than one-hundred eighty (180) days or
more than two (2) years in the state jail and a fine of
up to $10,000.00 (RR-V-75 and 76). V.T.C.A., Health and
Safety Code, Section 481.115 provides that Possession
of a Controlled Substance, to-wit: Cocaine Less Than
One Ounce is a State Jail felony. V.T.C.A., Penal Code,
Section 12.35 provides that a state jail felony   is
punishable by imprisonment for not less than 180 (180)
days and not more than two (2) years and may include a
fine of up to $10,000.00.   The Court thus properly
admonished Appellant concerning the range of punishment
possible for the offense.
    Article 26.13(a)(2) and (3), V.A.C.C.P., requires
the Court to make certain admonitions to the accused if
his plea is in response to a plea bargain with the
State.   The Trial Court did advise Appellant that there
was no plea bargain agreement in the case regarding the
sentence the Appellant would receive.   There was only an
agreement between the State and the Appellant that the
sentence he would receive would run concurrently with
his sentence in Cause Number 71,325 (Appellate Number
03-15-00239-CR) and Cause Number 71,792 (Appellante
Number 03-15099240-CR) (RR-VI-40).
    These admonishments, therefore, were immaterial to


                            -5-
this case and not required in order for the Court to be
in substantial compliance with the statute. Whitten v.
State, 587 S.W.2d 156 (Tx.Cr.App. 1979).]
    The Trial Court did not admonished Appellant as to
the potential effect of a plea of guilty upon him
should he not be a citizen of the United States because
the Appellant advised the Trial Court that he was a
citizen of the United States of America(RR-V-73 and
74). Terefore, such admonishments were not as required
by Article 26.13(a)(4), V.A.C.C.P.
    Finally, the Trial Court is required to ascertain
that the defendant is mentally competent and that the
plea of guilty is freely and voluntarily entered.
Article 26.13(b),   V.A.C.C.P.   Appellant acknowledged
that his plea was freely and voluntarily entered because
he was, in fact, guilty and for no other reason (RR-V-
79). The Trial Court inquired of Appellant's counsel
regarding his competency and found Appellant to be
mentally competent prior to accepting his plea (RR-V-
78). Killingsworth v. State, 654 S.W.2d 724 (Tx.App. 14
Dist. 1983, pet. ref.)   This finding was also based upon
an extended dialogue between Appellant and the Trial
Court.   There was no issue raised as to his competency.
Morales v. State, 587 S.W.2d 418 (Tx.Cr.App. 1979);
Thomas v. State, 562 S.W.2d 240 (Tx.Cr.App. 1978); Ring


                           -6-
v. State, 450 S.W.2d 85 (Tx.Cr.App. 1970).   Further,
there is a recital in the Judgment to the effect that
the Appellant appeared to be mentally competent (CR-I-42
through 44). Tupper v. State, 506 S.W.2d 858 (Tx.Cr.App.
1974)
    There was clearly substantial compliance with
Article 26.13, V.A.C.C.P. and such compliance is
sufficient absent a showing that the accused was not
aware of the consequences of his plea or that he was in
some way misled or harmed by the admonishments of the
Court. Article 26.13(c), V.A.C.C.P.   The record as a
whole clearly shows that Appellant was aware of the
consequences of his plea and no such harm can be shown.
    In support of Appellant's plea of guilty the State
offered a Written Stipulation and Judicial Confession,
signed by Appellant and his Counsel, wherein he
admitted each and every element of the offense charged
against him in the indictment (CR-I-33 through 40).
This instrument includes Appellant's acknowledgment and
waiver of his right to remain silent and to confront
and cross-examine the witnesses against him.
        The Appellant admitted his guilt in writing (CR-
I-33 through 40) and in sworn testimony (RR-VI-4).    A
judicial confession alone will sustain a conviction on
a guilty plea and when a defendant testifies and admits
guilt, he waives any error that might have occurred.
                            -7-
Ybarra v. State, 960 S.W.2d 742 (Tx.App. 6 Dist. 1997)
    The indictment (CR-I-1 and 2) and the Judicial
Confession (CR-I-33 through 40) contained all of the
statutorily required elements of the offense charged
against the Appellant. The Trial Court carefully
inquired as to the fact that all waivers and consents
executed by Appellant were freely and voluntarily
entered, with full knowledge of the effect of those
instruments. (RR-V-79). All the statutory requirements
for the entry and acceptance of Appellant's plea of
guilty and for the support of that plea have been
fulfilled.
    The Trial Court assessed punishment at two (2)
years in the Texas Department of Criminal Justice,
State Jail Division, and no fine (CR-I-42 through 43;
RR-VI-40). This was within the statutory range for the
offense with which Appellant was charged and convicted.
    There were no objections made by the State or by
the Defense nor ruled upon by the Court during the
trial.   The record clearly shows that Appellant freely
and voluntarily entered his plea of guilty after proper
admonishment by the Trial Court and that plea was
supported by his written stipulation as well as his
oral admission of the commission of the offense.
    Appellant was allowed to fully testify and could
have call witness in his behalf for the purpose of
                           -8-
urging leniency from the Court in punishment.




                 CONCLUSION and PRAYER
    Counsel for Appellant has examined the record
herein and no arguable points of error can be found.
Counsel, therefore, respectfully moves that he be
allowed to withdraw as Attorney of Appellant herein.


                         Respectfully Submitted,



                         /s/ Troy C. Hurley______
                         Troy C. Hurley
                         Attorney for Appellant
                         P.O. Box 767
                         312 East Central Avenue
                         Belton, Tx 76513
                         (254)939-9341
                         SBA# 10312000




                          -9-
           CERTIFICATE OF SERVICE UPON STATE

    This is to certify that a true and correct copy

hereof was served upon Bob D. Odom, counsel for the

State of Texas, at the Bell County District Attorney's

Office in Belton, Texas, on this the 30th day of

November, 2015.




                                /s/ Troy C. Hurley_
                                Troy C. Hurley
                                Attorney at Law




                         -10-
          CERTIFICATE OF SERVICE UPON APPELLANT

    I, the undersigned court-appointed counsel for

Appellant, hereby certify that a true and correct copy

hereof has been served upon the Appellant by depositing

same, properly addressed to him:
                  TRACY LARANCE GORDON
                    TDCJ No. 01990081
                      Poluncky Unit
                    3872 FM 350 South
               Livingston, Texas 77351

in the United States Mail by First Class and Certified

Mail.   I further certify that a letter to Appellant,

which is attached hereto, accompanied the copy of the

brief and advised him of his right to add to or delete

from this brief and to file a brief of his own.

    Appellant was also advised of his right to a copy

of the record of the proceedings against him.

    SIGNED this 30th day of November, 2015.




                                 /s/ Troy C/ Hurley
                                 Troy C. Hurley
                                 Attorney at Law




                          -11-
                CERTIFICATE OF COMPLIANCE

    I hereby certify that this brief complies with the

length limitations of Texas Rule of Appellate Procedure

9.4(i)(3) as this brief contains one thousand seventy-

six (1,076) words, excluding the parts of the brief

exempted by Texas Rule of Appellate Procedure 9.4(i)(1);

a number which is less than the 15,000 words allowed

under Rule 9.4(i)(2)(B).

    I also certify that this brief complies with the

typeface requirements of Texas Rule of Appellate

Procedure 9.4(e) because this has been written with a

conventional typeface using a 14-point font (with

footnotes no smaller than 12-points) using Microsoft

Office Word 2010 (version 14), in Courier New font.




                           /s/ Troy C. Hurley
                               Troy C. Hurley




                           -12-
                   TROY C. HURLEY
                      Attorney at Law
                           P.O. Box 767
                      312 East Central Avenue
                        Belton, Texas 76513
                (254) 939-9341 FAX (254) 939-2870

                       November 30, 2015

TRACY LARANCE GORDON, Appellant
Inmate No. 01990081
Polunsky Unit Unit
3872 FM 359 South
Livingston, Texas 77351

Re:    Tracy Larance Gordon v. State of Texas
       Cause No. 03-15-00238-CR
      (Dist. Ct. No. 71,326)

Dear Mr. Gordon:

Enclosed you will find a copy of the brief which we are
filing in your behalf in the Texas Court of Appeals in
Austin, Texas. You
are hereby advised that you have a right to add to or
delete from this brief should you desire to do so. You
also have the right to raise additional grounds of
appeal by filing a pro se brief of your own in this
case.

I have also enclosed a APPELLANT’S MOTION FOR PRO SE
ACCESS TO THE APPELLATE RECORD for your use to aid you
in obtaining the Appellate record from the District
Clerk of Bell County, Texas. Address the envelope to
the Third Court of Appeals in Austin, Texas. The
address is in paragraph IV. Of the Motion.

We would further advise you that, as an indigent, you
may request a record in your case by contacting the
District Clerk at the Bell County Courthouse in Belton,
                          -13-
Texas. We will continue to keep you informed of the
progress of your appeal.

Sincerely,


/s/_Troy C. Hurley__
Troy C. Hurley
Attorney at Law

Enclosure




                         -14-
                               NO. 03-14-00000-CR

                      IN THE THIRD COURT OF APPEALS
                                 OF TEXAS
                             AT AUSTIN, TEXAS

                        TRACY LARANCE GORDON,
                                Appellant

                                         v.

                            THE STATE OF TEXAS,
                                  Appellee

                   APPELLANT’S MOTION FOR PRO SE
                  ACCESS TO THE APPELLATE RECORD

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW the Appellant in the above styled and numbered cause and

files this Motion for Pro Se Access to the Appellate Record.

                                          I.

       Appellant’s appointed counsel has filed a motion to withdraw and brief in

support of the motion, pursuant to Anders v. California, 386 U.S. 738 (1967).

                                         II.

      The undersigned Appellant wishes to exercise his right to review the

appellate record in preparing to file a pro se response to the Anders brief that

court-appointed counsel has filed in this case. By filing this motion, the

                                        -15-
undersigned Appellant asks this Court to provide him with free, pro se access to

the appellate record. See Kelly v. State, No. PD-0702-13, 2014 WL 2865901, at *3

(Tex. Crim. App. June 25, 2014)(designated for publication).

                                        III.

      The undersigned Appellant is presently incarcerated and lacks access to a

computer. For that reason, he respectfully requests that a paper copy of the

appellate record be provided to him.

                                        IV.

      This motion is addressed to the Third Court of Appeals, P.O. Box 12547,

Austin, Texas 78711-2547. This motion is delivered to the Third Court of Appeals

by U.S. Mail, on this the _____ day of _________, 2015.

      WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully

prays that the Court grant this Motion for Pro Se Access to the Appellate Record.

                                       Respectfully submitted,


                                       ______________________________
                                       Tracy Larance Gordon
                                       TDCJ# 01990081
                                       Polunsky Unit
                                       3872 FM 350 South_.
                                       Livingston, TX 77351

                                       APPELLANT PRO SE

                                        -16-
                     NO. 03-15-00238-CR

TRACY LARANCE GORDON       § IN THE COURT OF APPEALS
                       §
v.                         § THIRD JUDICIAL DISTRICT
                       §
THE STATE OF TEXAS         § SITTING AT AUSTIN, TEXAS

               CERTIFICATE OF COUNSEL

     In compliance with the requirements of Anders v.
California, 386 U.S. 378 (1967), I, Troy C. Hurley,
court-appointed counsel for appellant, [Name of
Appellant], in the above referenced appeal, do hereby
verify, in writing, to the Court that I have:     1.
notified appellant that I filed a motion to withdraw as
counsel with an accompanying Anders brief, and provided
a copy of each to appellant;
     2. informed appellant of his right to file a pro se
response identifying what he believes to be meritorious
grounds to be raised in his appeal, should he so desire;
     3. advised appellant of his right to review the
appellate record, should he wish to do so, preparatory
to filing that response;
     4. explained the process for obtaining the appellate
record, provided a Motion for Pro Se Access to the
Appellate Record lacking only appellant’s signature and
the date, and provided the mailing address for this
Court; and
     5. informed appellant of his right to seek
discretionary review pro se should this Court declare
                            -17-
his appeal frivolous.


                        Respectfully submitted,


                    /s/ Troy C. Hurley
                        Attorney for Appellant




                            -18-